 Case2:15-cv-00058-SIL
Case  2:15-cv-00058-SIL Document
                         Document119-1
                                  120 Filed
                                       Filed06/23/20
                                             06/22/20 Page
                                                       Page11ofof44PageID
                                                                    PageID#:#:3232
                                                                               3228



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

                                                                   ECF CASE
ADAN ABREU,
                                                                   Docket No.: 15-CV-58 (SIL)
                           Plaintiff,

                 - against -

VERIZON NEW YORK INC.; DAVID LUCAS,
THOMAS BOLGER, and RICHARD FRANCIS,

                            Defendants.
---------------------------------------------------------------X


                               STIPULATION AND ORDER

         Plaintiff Adan Abreu (“Plaintiff” or “Abreu”) and Defendants Verizon New York Inc.

(“Verizon”), David Lucas (“Lucas”), Thomas Bolger (“Bolger”) and Richard Francis (“Francis”)

(collectively, “Defendants”) (Plaintiff and Defendants collectively, the “Parties”), by their

undersigned counsel, stipulate as follows:

         WHEREAS, Plaintiff was previously employed by Verizon as a Field Technician;

         WHEREAS, Plaintiff asserted claims of employment discrimination, constructive

discharge, hostile work environment, and retaliation in the above-captioned action against

Verizon, and current or former employees David Lucas (“Lucas”), Thomas Bolger (“Bolger”)

and Richard Francis (“Francis”) (collectively, with Verizon, “Defendants”) (the “Action”);

         WHEREAS, a trial was held in the Action commencing on March 11, 2019 (the “Trial”);

         WHEREAS, during the Trial, the Court granted a motion for directed verdict and

dismissed Plaintiff’s claims for hostile work environment and constructive discharge as to all

Defendants, and Plaintiff’s claim for retaliation as to Francis;




                                                             1
 Case2:15-cv-00058-SIL
Case  2:15-cv-00058-SIL Document
                         Document119-1
                                  120 Filed
                                       Filed06/23/20
                                             06/22/20 Page
                                                       Page22ofof44PageID
                                                                    PageID#:#:3233
                                                                               3229



       WHEREAS, at the conclusion of the Trial, on March 26, 2019, the Jury returned a

verdict finding Verizon liable for discrimination under federal and state law, that Francis was

liable only under state law and that Bolger was not individually liable under federal or state law,

and the jury further found that Verizon was liable for retaliation under federal and state law, that

Lucas was individually liable under federal and state law and that Bolger was not individually

liable either under federal or state law (the “Verdict”) [ECF No. 94];

       WHEREAS, the Jury awarded Abreu $55,000.00 in actual damages, $750,000.000 in

compensatory damages and $1,850,000.00 in punitive damages;

       WHEREAS, the Verdict sheet did not indicate which of the Defendants the Jury

intended to award punitive damages against and for how much against any particular Defendant,

whether the Jury intended to award punitive damages on the discrimination claim or the

retaliation claim or both and for how much on either claim, and whether the Jury intended to

award punitive damages on the Title VII, Section 1981 or state law claims and for how much on

any claim;

       WHEREAS, the Court entered Judgment for Abreu against Verizon, Francis and Lucas

in the amount of $2,665,000 on April 4, 2019 (the “Judgment”) [ECF No. 96];

       WHEREAS, on March 25, 2020, the Court denied Defendants’ motion for judgment as a

matter of law under Federal Rule of Civil Procedure 50(b), but conditionally granted Defendants’

motion under Federal Rule of Civil Procedure Rule 59 for a new trial on damages with respect to

actual, compensatory and punitive damages if Plaintiff did not accept remitted awards of

$38,419.00 and $200,000.00 respectively for actual and compensatory damages and zero dollars

for punitive damage [ECF No. 112];




                                                 2
 Case2:15-cv-00058-SIL
Case  2:15-cv-00058-SIL Document
                         Document119-1
                                  120 Filed
                                       Filed06/23/20
                                             06/22/20 Page
                                                       Page33ofof44PageID
                                                                    PageID#:#:3234
                                                                               3230



       WHEREAS, Plaintiff filed a motion for reconsideration of the portion of the March 25,

2020 Memorandum and Order that vacated the Jury’s award of punitive damages and remitted it

to zero without granting a new trial on punitive damages alone [ECF No. 113];

       WHEREAS, Defendants filed opposition to the motion for reconsideration [ECF No.

114] and contend that Plaintiff’s motion for reconsideration should be denied, and that the Court

cannot constitutionally or properly try damages or punitive damages without retrying liability;

       WHEREAS, Plaintiff has contemplated filing an appeal from any final judgment seeking

to reinstate the Jury’s Verdict, and Defendants categorically deny any and all liability and would

appeal from any final judgment imposing liability and seek reversal of the Jury’s determination

of liability and judgment as a matter of law on all of Plaintiff’s claims;

       WHEREAS, this case has a long history and continues to be actively litigated, and

absent a settlement, there is a certainty that the Parties would engage in further prolonged

litigation and appeals, and therefore exceptional circumstances exist;

       WHEREAS, the Parties desire to bring the Action to an end and thereby avoid the

certainty of prolonged litigation, including an additional trial (and possibly multiple additional

trials) and appeals by Plaintiff and Defendants, that would consume the resources of the Parties

as well as judicial resources; and

       WHEREAS, the Parties have reached a confidential settlement agreement pursuant to

which the Parties have agreed to the vacatur of the Verdict and the Judgment in order to avoid

the certainty of prolonged litigation and to resolve the Action; and




                                                  3
 Case2:15-cv-00058-SIL
Case  2:15-cv-00058-SIL Document
                         Document119-1
                                  120 Filed
                                       Filed06/23/20
                                             06/22/20 Page
                                                       Page44ofof44PageID
                                                                    PageID#:#:3235
                                                                               3231




                23

                                                 /s/ Steven I. Locke
